Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Election/Restrictions
New claim 16 reads on Group III of the restriction requirement mailed 10/5/2021, directed to an article. As Applicant elected Group I for examination, claim 16 is withdrawn from further consideration as being directed to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “a fluorocarbon monomer represented by the formula D-E-F, wherein D is a polymerizable group selected from acrylate, methacrylate, vinyl, or an active hydrogen group derived from an alcohol, amine, or thiol”. Written support is only found for active hydrogen groups selected from an alcohol, an amine, or a thiol at ¶ 40 of the specification as opposed to “derived from” an alcohol, an amine, or a thiol. Accordingly, claim 1 fails to comply with the written description requirement.
As claims 3 and 4 depend from claim 1, they are rejected for the same issue discussed above. 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein said base polymer comprises a thermoplastic polyurethane derived from (a) diphenylmethane diisocyanate, (b) a polyether polyol, and (c) a butane diol chain extender component”. It is unclear whether the “a thermoplastic polyurethane” of claim 4 is supposed to be the same or different than the “a thermoplastic polyurethane” of claim 1. 
Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 requires “a protonated guanidine compound”. Claim 3, which depends from claim 1, recites “wherein said protonated guanidine compound comprises protonated biguanidine”. Since a biguanidine functional group is different from a guanidine functional group, the scope of claim 3 appears to be broader with respect to claim 1. Therefore, claim 3 fails to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
The following amendments are suggested for claims 1, 3, and 4 to resolve the above 112 issues and render the claims allowable. Voicemail messages were left for Eryn Ace Fuhrer on 7/11/2022 and 7/14/2022 requesting a telephone discussion/authorization concerning proposed amendments. No response was received. 
1. A surface modifying polymer composition comprising:
	a) a polymeric additive formed from:
		i) a polyalkylene glycol monomer;
		ii) a fluorocarbon monomer represented by the formula D-E-F, wherein D is a polymerizable group selected from acrylate, methacrylate, vinyl, or an active hydrogen group selected from an alcohol, amine or thiol, E is an optional linking group, and F is a fluorocarbon group; and
		iii) an alkyl substituted methacrylate, acrylate, acrylamide, or vinyl monomer, or combination thereof;
	b) a base polymer comprising a thermoplastic polyurethane polymer backbone; and
	c) an antimicrobial additive comprising a protonated guanidine compound, a protonated biguanidine compound, or a mixture thereof;
	wherein component (a) and component (c) are incorporated into the base polymer by melt processing; wherein some portion of said protonated guanidine compound, said protonated biguanidine compound, or said mixture of protonated guanidine compound and protonated biguanidine compound is hydrogen bonded to the polymeric backbone of said base polymer. 
3. The composition of claim 1, wherein said protonated biguanidine compound comprises protonated polyhexamethylene biguanidine. 
4. The composition of claim 1, where the thermoplastic polyurethane is derived from (a) diphenylmethane diisocyanate, (b) a polyether polyol; and (c) a butane diol chain extender component. 
Should the above amendments be entered, claims 9-15 would not be eligible for rejoinder since they would not contain all limitations of an allowable claim. See MPEP 821.04. It is suggested such claims be amended to contain all limitations of an allowable claim to facilitate rejoinder. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764